Mb. Justice Eakin
delivered the opinion of the court.
The plaintiff moves to dismiss this appeal for the reason that both the notice of appeal and bond are insufficient.
1. Passing objections to the notice, although it is extremely doubtful if it is sufficient, the undertaking recites that the appellant and surety will satisfy the judgment if affirmed, but in no wise does it provide that appellant will pay all damages, costs, and disbursements which may be awarded against it on the appeal, as is required in Section 551, L. O. L. It is therefore defective.
2. This provision is essential, and its absence renders the undertaking invalid; but, on the authority of Sutton v. Sutton, 78 Or. 9 (150 Pac. 1025), the mistake in the undertaking being clearly an unintentional oversight, within subdivision 4 of Section 550, L. O. L., the appellant will be allowed to file a sufficient undertaking.
The motion is denied. Denied.
This appeal dismissed on stipulation April 4,1916.— Repobteb.